In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00165-CR



              JUAN TREVINO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 421st District Court
              Caldwell County, Texas
               Trial Court No. 14-027




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER

        Caldwell County District Clerk Tina Freeman prepared and filed the clerk’s record in

appellate cause number 06-15-00165-CR, styled Juan Trevino v. The State of Texas, trial court

cause number 14-027 in the 421st Judicial District Court of Caldwell County, Texas. 1 A copy of

this record has been requested by Robert E. McDougall.

        Prior to releasing the clerk’s record, we asked Freeman to redact sensitive data from the

record. See TEX. R. APP. P. 9.10. Freeman has respectfully requested an order from this Court

requiring the redaction.

        Sensitive data includes,

        (1)     A driver’s license number, passport number, social security number, tax
        identification number or similar government-issued personal identification number;

        (2)   bank account number, credit card number, and other financial account
        number;

        (3)      a birth date, a home address, and the name of any person who was a minor
        at the time the offense was committed.

TEX. R. APP. 9.10(a). Rule 9.10(b) provides that, “[u]nless a court orders otherwise, an electronic

or paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” Further, “[t]he filing of a document constitutes a certification by the filer that the document

complies with paragraphs (a) and (b) of this rule.” TEX. R. APP. P. 9.10(e).




1
  Originally appealed to the Third Court of Appeals in Austin, this case was transferred to this Court by the Texas
Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001
(West 2013). We are unaware of any conflict between precedent of the Third Court of Appeals and that of this Court
on any relevant issue. See TEX. R. APP. P. 41.3.


                                                        2
        Having determined that the clerk’s record includes the birth date, home address, and name

of a person who was a minor at the time the offense was committed, we order Freeman to redact

the clerk’s record of any and all sensitive data included in that record. The redacted record is to

be prepared at no additional cost. 2

        The redacted clerk’s record is to be received no later than Tuesday, May 7, 2019.

        IT IS SO ORDERED.


                                                     BY THE COURT

Date: April 16, 2019




2
 Under Rule 9.10, the record should have been redacted when it was filed with the appellate court. See TEX. R. APP.
P. 9.10(b), (e).
                                                        3